COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 SONIA BAUTISTA,                                                   No. 08-15-00362-CR
                                                   §
                               Appellant,                             Appeal from the
                                                   §
 v.                                                                 120th District Court
                                                   §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                               State.                              (TC# 20130D03636)
                                                   §

                                              §
                                            ORDER

      The Court GRANTS the Appellant’s fifth motion for extension of time to file the brief until
                                           '
August 15, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 15, 2016.

        If the Appellant’s brief is not filed with this Court by August 15, 2016, this Court will find

it necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

                  IT IS SO ORDERED this 9th day of August, 2016.

                                                                        PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.